* Certain portions of this exhibit have been omitted pursuant to a request for confidential treatment and those portions have been filed separately with the Securities and Exchange Commission. RESEARCH AND LICENSE AGREEMENT by and between MERCK & CO., INC. And ZNOMICS, INC. * Certain portions of this exhibit have been omitted pursuant to a request for confidential treatment and those portions have been filed separately with the Securities and Exchange Commission. TABLE OF CONTENTS 1.DEFINITIONS 1 2.RESEARCH 5 2.1 General 5 2.2 Conduct of Research 5 2.3 Use of Research Funding 6 2.4 Records and Reports 6 2.5 Research Information and Inventions 7 2.6 Research Term 7 3. EXCHANGE OF INFORMATION; LICENSE; 7 3.1 * 7 3.2 Exercise of Option 7 3.3 Licenses 7 3.4 Rights of MERCK to an Exclusive License 8 3.5 No Implied Licenses 8 3.6 Bankruptcy 8 4. CONFIDENTIALITY AND PUBUCATION 9 4.1 Nondisclosure Obligation 9 4.2 ZNOMICS Know-How 9 4.3 Publication 10 4.4 Publicity/Use of Names 11 5. PAYMENTS; ROYALTIES AND REPORTS 12 5.1 Research Funding 12 5.2 * 5.3 * 12 5.3 Payments for MERCK Research Milestones 13 6. REPRESENTATIONS AND WARRANTIES 14 6.1 Representations and Warranties 14 7. PATENT PROVISIONS 14 * The confidential portion has been omitted and filed separately with the Securities and Exchange Commission * Certain portions of this exhibit have been omitted pursuant to a request for confidential treatment and those portions have been filed separately with the Securities and Exchange Commission. 7.1 Filing, Prosecution and Maintenance of Patents 14 7.2 Option of MERCK to Prosecute and Maintain Patents 15 7.3 Interference, Opposition, Reexamination and Reissue 15 7.4 Enforcement and Defense 16 7.5 Patent Term Restoration 17 8. TERM AND TERMINATION 18 8.1 Term and Expiration 18 8.2 Termination by MERCK 18 8.3 Termination for Cause 18 8.4 Effect of Expiration or Termination; Survival 19 9. MISCELLANEOUS 19 9.1 Force Majeure 19 9.2 Assignment 19 9.3 Severability 20 9.4 Notices 20 9.5 Applicable Law 21 9.6 Dispute Resolution 21 9.7 Entire Agreement; Amendments 22 9.8 Headings 23 9.9 Independent Contractors 23 9.10 Waiver 23 9.11 Cumulative Remedies 23 9.12Waiver of Rule of Construction 23 9.13Counterparts 23 SCHEDULE 1.27 PATENT RIGHTS 25 SCHEDULE 2.1RESEARCH 25 ii * Certain portions of this exhibit have been omitted pursuant to a request for confidential treatment and those portions have been filed separately with the Securities and Exchange Commission. RESEARCH AND LICENSE AGREEMENT THIS AGREEMENT, effective as of November 15, 2005 (the "Effective Date"), by and between MERCK & CO., INC., a corporation organized and existing under the laws of New Jersey ("MERCK") and ZNOMICS, INC., a corporation organized and existing under the laws of Delaware ("ZNOMICS"). RECITALS: * WHEREAS, MERCK and ZNOMICS desire to enter into an agreement to *; WHEREAS, MERCK desires to obtain a license under the Patent Rights and ZNOMICS Know-How, upon the terms and conditions set forth herein and ZNOMICS desires to grant such a license; NOW, THEREFORE, in consideration of the foregoing premises and the mutual covenants herein contained, the Parties hereby agree as follows: 1.DEFINITIONS Unless specifically set forth to the contrary herein, the following terms, whether used in the singular or plural, shall have the respective meanings set forth below: 1.1"Act" shall mean, as applicable, the United States Federal Food, Drug and Cosmetic Act, 21 U.S.C. §§ 301 et seq., and/or the Public Health Service Act, 42 U.S.C. §§ 262 et seq., as such may be amended from time to time. 1.2"Affiliate" shall mean (i) any corporation or business entity of which fifty percent (50%) or more of the securities or other ownership interests representing the equity, the voting stock or general partnership interest are owned, controlled or held, directly or indirectly, by MERCK; or (ii) any corporation or business entity which, directly or indirectly, owns, controls or holds fifty percent (50%) (or the maximum ownership interest permitted by law) or more of the securities or other ownership interests representing the equity, the voting stock or, if applicable, the general partnership interest, of MERCK. 1.3"Calendar Year" shall mean each successive period of twelve (12) months commencing on January 1 and ending on December 31. 1.4"Control" 1 "Controls" or "Controlled by" - shall mean with respect to any item of or right under Patent Rights or ZNOMICS Know-How or MERCK Know-How, the possession of (whether by ownership or license, other than pursuant to this
